875 F.2d 316Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Donald Lee PRESLEY, Petitioner-Appellant,v.ATTORNEY GENERAL OF VIRGINIA, D.A. Garraghty, Warden,Respondents-Appellees.Donald Lee PRESLEY, Plaintiff-Appellant,andJohnnie Henley, Benjamin F. Kearney, Stanley E. Mason,George Houser, Jr., Dennis Ray Lester, GeorgeJoyner, Plaintiffs,v.Edward W. MURRAY, personally and in his official capacity,R.F. Wilson, personally and in his officialcapacity, Defendants-Appellees.Donald Lee PRESLEY, Petitioner-Appellant,v.D.A. GARRAGHTY, Attorney General of the State of Virginia,Respondents- Appellees.
No. 88-6812.
United States Court of Appeals, Fourth Circuit.
Submitted March 31, 1989.Decided May 9, 1989.

Donald Lee Presley, appellant pro se.
Robert Harkness Herring, Jr., Thomas Drummond Bagwell, Office of the Attorney General of Virginia, for appellees.
Before PHILLIPS, CHAPMAN, and WILKINS, Circuit Judges.
PER CURIAM:


1
Donald Lee Presley appeals from the district court's order denying relief under 42 U.S.C. Sec. 1983 and seeks to appeal two orders of the district court refusing habeas corpus relief pursuant to 28 U.S.C. Sec. 2254.  Our review of the records and the district court's opinions in these cases discloses that these appeals are without merit.  Accordingly, we deny certificates of probable cause to appeal and dismiss the appeals on the reasoning of the district court in No. 88-6812 and No. 88-7814.  Presley v. Garraghty, C/A No. 88-86-R;  C/A No. 87-129 (E.D.Va. Sept. 27, 1988;  W.D.Va. Nov. 9, 1988).  We affirm on the reasoning of the district court in No. 88-7347.  Presley v. Murray, C/A No. 88-440-R (E.D.Va. Dec. 2, 1988).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
No. 88-6812 DISMISSED.


3
No. 88-7814 DISMISSED.


4
No. 88-7347 AFFIRMED.